Citation Nr: 1416512	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






INTRODUCTION

The Veteran had active military service in the United States Navy from September 1965 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Board broadened the issue on appeal and remanded for additional development, to include a VA psychiatric examination.  In February 2013, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) denying the Veteran's claim.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the February 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2012 remand, in pertinent part, directed the RO to provide the Veteran with a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder found.

In March 2012, the Veteran underwent a VA examination for PTSD.  The examiner diagnosed generalized anxiety disorder with depressed mood, and alcohol dependence, in remission, but concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), as required by regulation.

Although the examiner attempted to comply with the remand directives, the offered opinion did not adequately address the etiology of the Veteran's generalized anxiety disorder.  Specifically, the opinion failed to state whether it was at least as likely as not (probability of at least 50 percent) that the Veteran's anxiety disorder had its onset in or was otherwise related to his active service.  As such, the March 2012 opinion is inadequate for adjudication purposes.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, an addendum opinion is necessary prior to a Board decision on the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's psychiatric disability claim to the March 2012 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed generalized anxiety disorder with depressed mood had its onset in or is otherwise related to the Veteran's service.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After the requested opinion has been obtained, it should be reviewed to ensure compliance with the directives of this remand.  If the opinion is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded an appropriate time period for response before returning to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


